Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
1.	This Non-Final office action is in response to the application filed on July 24, 2019 and the response to the Restriction/Election requirement filed on March 4, 2021.

Election/Restrictions
2.	Applicant's election without traverse of Invention I: Claims 1-11 in the reply filed on March 4, 2021 is acknowledged.
3.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2021.

.Claim Objections
4.	Claims 1, 3, and 7 are objected to because of the following informalities: 
In claims 1, 3, and 7:  The claims are objected to because they include reference characters which are not enclosed within parentheses.  See MPEP § 608.01(m).
5.	Appropriate action is required.

Claim Rejections - 35 USC § 112
6.	Claims 9 and 11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
7.	In claims 9 and 11, recite ““critical time” is a relative term, which renders the claims indefinite. The term is not defined by the claim. The specification recites “critical time” (Specification: Paragraph [0012],[0017]), but it does not provide a standard for ascertaining the measure of critical time (i.e. quantity, limits), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner note: The term “critical time” is descriptive language. It is unclear the measure of “critical time” and the specification does not provide a clear cut indication of scope because it imposed no structural limits of the portion of the critical. Therefore, the terms are indefinite.)
8.	In claims 10 and 11, recite “desired transaction cost” is a relative term, which renders the claims indefinite. The term is not defined by the claim. The specification recites “desired transaction cost” (Specification: Paragraph [0012],[0017]), but it does not provide a standard for ascertaining the measure of “desired”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner note: The term “desired” is descriptive language. It is unclear the measure of “critical time” and the specification does not provide a clear cut indication of scope because it imposed no structural limits of the portion of the critical. Therefore, the terms are indefinite.)
9.	Appropriate action is required.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-11  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
12.	Therefore, claims 1-11 were analyzed for U.S.C. 101 as follows:
13.	Claims 1-11 are directed to a system.Claims 1-11 are rejected as covering a software per se.
14.	In claim 1, the limitations that define an abstract idea (in bold) are below:
system comprising one or more server computers communicatively coupled to a network and in communication, via the network, with a distributed ledger network comprising a plurality of nodes that maintain a distributed ledger, the one or more server computers each having a processor and memory, the memories collectively storing machine- readable program instructions that, when executed by the corresponding processor of each of the one or more server computers, cause the one or more server computers to: 
a. receive a request to record a publication in the distributed ledger, the request including request data describing the publication; 
b. provide the request data as input to a deterministic model describing previous usage of the distributed ledger network; 
c. receive, as outputs of the deterministic model, transaction parameters comprising: an interval describing a maximum time to wait for a transaction associated with the request to be processed by the distributed ledger network; and a recommended gas price that, based on a time of request, the request data, and the previous usage, is expected to cause the recordation to complete before the interval elapses from an initiation time of the transaction;
d. submit a transaction request to the distributed ledger network, the transaction request including the publication and a gas price determined from the recommended gas price, the transaction request being submitted at the initiation time; 
e. receive a transaction identifier associated with the transaction request from the distributed ledger network; 
f. using the transaction identifier, monitor a state of the transaction request on the distributed ledger network until the interval expires or the state changes to complete; 
g. responsive to a change in the state of the transaction request, generate a notification informing a submitting entity of the request of the change; 
h. monitor for user input submitted in response to the notification; and 
i. responsive to receiving the user input: modify the transaction request according to the user input to produce a resubmission request; and submit the resubmission request to the distributed ledger network.

15.	In claim 1, it recites steps for receiving, providing request data are steps for receiving and providing request data to a distributed ledger to monitor the transaction associated with a transaction identifier until the interval expires and generate a recommended gas price (i.e. notification) the transaction status (i.e. complete or expired) then update the distributed ledger network with the transaction status. The above steps are a system for  scheduling requests to a distributed ledger network to facilitate processing the transaction within a time interval and generate a transaction status notification utilizing a deterministic model which are concepts that are in the enumerating grouping of abstract ideas related to Certain Methods of Organizing Human specifically  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
16.	Independent claim 1 recite the additional components of “system”, “one or more server computers”, “network”, “distributed ledger network”, “memories”, “processor”, The additional components are recited at a high level of generality and are invoked as tools to perform the processing step for the transaction. Simply implementing the abstract idea on a generic computing devices are not a practical application of the abstract idea. The additional element of “deterministic model” does not take the claim of the enumerating group of an abstract idea (i.e. a general means of using mathematical concept and formula to facilitate processing a transaction within interval period), the additional element of the “deterministic model” does not amount to anything more than applying instructions to perform the abstract idea using a generic computer. The additional components and additional elements do no more than mere instructions for applying a judicial exception to a particular technological environment. Therefore claims 1 is directed to an abstract idea
17.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Non-limiting examples of computer networks include the Internet, the public switched telephone network, the global Telex network, computer networks (e.g., an intranet, an extranet, a local-area network, or a wide-area network), wired networks, and wireless networks.(Specification: Paragraph [0025])
a hardware processor 101 (e.g. one or more CPUs) coupled to electronic data storage 103 (e.g. volatile or non-volatile memory). The processing system 110 also may be any suitable computing device, computer system, set of interconnected computing devices, application programming interface(s) (API(s)), or combination thereof, that includes a hardware processor 111 (e.g. one or more CPUs) coupled to electronic data storage 113 (e.g. volatile or non-volatile memory). (Specification: Paragraph [0030])
18.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
19.	Finally, taken together, the additional elements and no additional components of claim 1 has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1 is directed to an abstract idea without significantly more.
20.	Dependent claims 2, 7 and 8 further recite limitations of wherein the deterministic model comprises a plurality of intelligence factors used to analyze: network data describing historical usage of the distributed ledger network; and, feedback data describing previous transactions executed by the one or more servers, wherein the request is further to record a series of deterministic publications including the publication, the request data further describes each of the series of deterministic publications, the outputs further include an identification of a next 3publication in the series to submit for recordation, the recommended gas price is further based on publication data of the identified next publication, and the one or more server computers, responsive to each transaction completing until the series is completely recorded: resubmit the request data describing each remaining unrecorded publication of the series as updated inputs to the deterministic model; receive from the deterministic model a determination of the next publication to record and an update, based on the next publication, to the transaction parameters; and repeat steps d)-i) using the next publication and the updated transaction parameters to record the next publication in the distributed ledger, and wherein the request is further to record a series of deterministic publications including the publication, the request data further describing each of the series of deterministic publications; the outputs further include, for each of the series of deterministic publications, a corresponding recommended time and a corresponding recommended gas price each determined by the deterministic model based on a historical pattern of average accepted gas prices and a plurality of expected transaction durations each corresponding to one of the series of deterministic publications; and the one or more servers schedule a corresponding transaction request for each of the series of deterministic publications at the corresponding recommended time and the corresponding recommended gas price of the deterministic publication. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment (i.e., steps directed to the general means using “servers” and “distributed ledger network:” to perform generic computer functions of receiving, identifying and sending historical information to enable and generate a timeline representation) upon which the abstract idea may be implemented does not alter or transform the abstract idea. In addition the above limitations, “deterministic model” (steps directed to mere mathematical concepts and formulas to determine the recommended time) does not take it out of the enumeration grouping of an abstract idea. The limitations does no more than generally linking a judicial exception to a particular technological environment. The claims are directed to an abstract idea
21.	There are no additional components and no additional elements, the claim limitations are no more than mere instructions to apply the exception using a particular technological environment. Therefore, the claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2, 7 and 8 further are directed to an ineligible judicial exception without any significant more.
22.	Dependent claims 3-6 further recite limitations of  wherein the request is further to record a series of sequential publications including the publication, the request data further describes each of the series of sequential publications and a sequence of the publications, and the one or more server computers, responsive to each transaction completing until the series is completely recorded, repeats steps b)-i) for each publication in the series according to the sequence and wherein each of the series of sequential publications contains a copyrighted work, and the one or more servers enable the submitting entity to generate a timeline representation of a history of the copyrighted work by sequentially recording the series of sequential publications in the distributed ledger. The above limitations does not take the claims out of the enumerating grouping of an abstract idea because both steps recite receiving and storing (i.e. record a series and completed recorded in a distributed ledger) sequential publication using server computers where both steps are recited at a high generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations of wherein each of the series of sequential publications contains proof of usage of a trademark, and the one or more servers enable the submitting entity to generate a timeline representation of a usage history of the trademark by sequentially recording the series of sequential publications in the distributed ledger and wherein each of the series of sequential publications contains proof of usage of a domain name by a domain owner, and the one or more servers enable the submitting entity to generate a timeline representation of a usage history of the domain name by sequentially recording the series of sequential publications in the distributed ledger. The servers in both system steps is recited at high-level generality (i.e. as a generic server performing generic computer functions of receiving and generating information, in this instance, a timeline representation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims are directed to an abstract idea. 
23.	There are no additional components of “on or more servers” and “distribute ledger” and no additional elements of “proof of use” (i.e. the steps of managing digital rights), the claim limitations are no more than mere instructions to apply the exception using a particular technological environment. Therefore, the claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 3-6  further are directed to an ineligible judicial exception without any significant more.
24.	Dependent claims 9-11 further recite limitations wherein the request data further comprises a critical time by which the publication must be recorded, the deterministic model determines the interval and the recommended gas price based on the critical time, and the one or more servers, repeatedly at consecutive expirations of the interval until the state changes to complete or the critical time is reached, increases the gas price and resubmits the transaction request. The limitations doesn’t take the claims out of the grouping certain methods of human activity because it provides a recommendations based on the time interval and deterministic model (i.e. steps directed to mere mathematical concepts and formulas). The limitations of wherein the request data further comprises a desired transaction cost, the transaction parameters further comprise a recommended time to submit the transaction request, the recommended time based on a historical pattern of average accepted gas prices and an expected transaction duration, and the one or more servers submit the transaction request to the distributed ledger network at the recommended time and wherein the request data further comprises a desired transaction cost and a critical time by which the publication must be recorded, the transaction parameters further comprise a recommended time to submit the transaction request, the recommended time based on a historical pattern of average accepted gas prices and an expected transaction duration and selected so that the transaction is expected to complete by the critical time, and the one or more servers submit the transaction request to the distributed ledger network at the recommended time. The mere nominal recitation of the generic components of “distributed ledger” and the element of “a historical pattern of average” (steps directed to mere mathematical concepts and formulas to determine the recommended time) does not take it out of the enumeration grouping of an abstract idea. The limitations does no more than generally linking a judicial exception to a particular technological environment. The claims are directed to an abstract idea
25.	There are no additional components of “distributed ledger network” and “the one or more servers” and the additional elements of “determine the recommend time base on the pattern of average”, the claim limitations are no more than mere instructions to apply the exception using a particular technological environment. Therefore, the claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 9-11 further are directed to an ineligible judicial exception without any significant more.
26.	In claim 1, the claim recites “storing machine readable program”. The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of above terms. The specification discloses “machine readable program” are to be construed as being transitory software per se, as is the case here.   
27.	Here as seen in the applicant’s specification:
the one or more server computers each having a processor and memory, the memories collectively storing machine-readable program instructions that, when executed by the corresponding processor of each of the one or more server computers, cause the one or more server computers to: receive a request to record a publication in the distributed ledger, the request including request data describing the publication; provide the request data as input to a deterministic model describing previous usage of the distributed ledger network;(Specification: Paragraph [0008])
28.	Claims 2-11 are dependent on claim 1. Therefore, claims 1-11 are rejected as covering a software per se, which is not directed towards statutory subject matter. See MPEP 2111.01.
29.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31.	Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thurimella et al. (US Patent Application Publication No.: 2020/0014745; hereafter known as Thurimella) in view of Padmanabhan et al (US Patent Application No. 2019/0238316; hereafter known as Padmanabhan)  

32.	Claim 1: The Thurimella discloses,
 system comprising one or more server computers communicatively coupled to a network and in communication, via the network, with a distributed ledger network comprising a plurality of nodes that maintain a distributed ledger, the one or more server computers each having a processor and memory, the memories collectively storing machine- readable program instructions that, when executed by the corresponding processor of each of the one or more server computers, cause the one or more server computers to: (i.e., implementing an online exchange in a distributed system and of implementing a blockchain distributed ledger described relative machine-readable medium having data stored thereon representing sequences of instructions which, when executed by computing devices, cause the computing devices to implement an online exchange in a distributed system and to implement a blockchain distributed ledger including one or more processors, main memory, a random-access memory (RAM) or other dynamic storage device) (Thurimella: Paragraph [0001], [0011], [0098].[0100])
b.	provide the request data as input to a deterministic model describing previous usage of the distributed ledger network; (i.e., distributed ledger begin in the same state and as all server nodes are caused to apply updates in the same deterministic order upon receipt of the ordered sequence of agreements and correspondingly update the distributed or replicated ledger so that it is maintained consistent (and/or brought into consistency) across server nodes the state of the distributed or replicated ledger detailing the transactions on the exchange may be asynchronously updated, as suggested at (5), without loss of consistency across server nodes (Thurimella: Paragraph [0046],[0048])
e.	receive a transaction identifier associated with the transaction request from the distributed ledger network; (i.e., that the distributed and/or replicated ledger of all exchange transactions remains consistent across all server nodes, orders may be entered into the replicated/distributed ledger that stores, for each transaction, at least a unique transaction ID, a unique buyer ID, a unique seller ID, the trading price and the time of transaction.) (Thurimella: Paragraph [0057])
f.	using the transaction identifier, monitor a state of the transaction request on the distributed ledger network until the interval expires or the state changes to complete; (i.e., the blockchain services interface 190 keeps the blockchain asset ID together so that commit and non-commit status can be tracked and nd tracking status of the native blockchain transaction to determine whether the native blockchain transaction is pending, committed, or failed)  (Thurimella: Paragraph [0053],[0057], [0340],[0356],[0357], [0359]
i.	responsive to receiving the user input: (i.e. The LSN, in turn, may be configured as two tuples <Nj, Ni>, where N identifies a unique server node of the plurality of server nodes, Ni and Nj each identify unique exchange transaction proposals and where Nj arrives right after Ni. The LSN may be otherwise configured) (Thurimella: Paragraph [0097])
modify the transaction request according to the user input to produce a resubmission request; and submit the resubmission request to the distributed ledger network (i.e., each time agreement is reattempted, an entry with the new agreement number is created in the agreement log. Once agreement is reached by a quorum, the local application node enqueues the agreed upon proposal in its global sequence) (Thurimella: Paragraph [0024])
Thurimella does not disclose,
a.	receive a request to record a publication in the distributed ledger, the request including request data describing the publication;
c.	receive, as outputs of the deterministic model, transaction parameters comprising: an interval describing a maximum time to wait for a transaction associated with the request to be processed by the distributed ledger network; and a recommended gas price that, based on a time of request, the request data, and the previous usage, is expected to cause the recordation to complete before the interval elapses from an initiation time of the transaction;
d.	submit a transaction request to the distributed ledger network, the transaction request including the publication and a gas price determined from the recommended gas price, the transaction request being submitted at the initiation time;
g.	responsive to a change in the state of the transaction request, generate a notification informing a submitting entity of the request of the change;
 h. monitor for user input submitted in response to the notification; and
However Padmanabhan discloses, 
a.	receive a request to record a publication in the distributed ledger, the request including request data describing the publication; (i.e., processing logic for a distributed ledger technology (DLT) platform host receives a request to add a new block or transaction therein to a blockchain. The new block typically includes a number of transactions. The request specifies a transaction type, or if no transaction type is specified, a default transaction type is assumed or applied.)(Padmanabhan: Paragraph [0118], Abstract])
c.	 receive, as outputs of the deterministic model, transaction parameters comprising: an interval describing a maximum time to wait for a transaction associated with the request to be processed by the distributed ledger network; and a recommended gas price that, based on a time of request, the request data, and the previous usage, is expected to cause the recordation to complete before the interval elapses from an initiation time of the transaction; (i.e. This machine learning-based software agent may be built into the blockchain platform, blockchain platform host, cloud computing environment platform, an application server or cluster of servers in a cloud computing services platform, for example, as a layer of artificial intelligence that delivers predictions and recommendations based on various selected factors, such as business processes and consortium data)( Padmanabhan: Paragraph [0119]) 
d.	submit a transaction request to the distributed ledger network, the transaction request including the publication and a gas price determined from the recommended gas price, the transaction request being submitted at the initiation time; (i.e. This machine learning-based software agent may be built into the blockchain platform, blockchain platform host, cloud computing environment platform, an application server or cluster of servers in a cloud computing services platform, for example, as a layer of artificial intelligence that delivers predictions and recommendations based on various selected factors, such as business processes and consortium data)( Padmanabhan: Paragraph [0119])
g.	responsive to a change in the state of the transaction request, generate a notification informing a submitting entity of the request of the change; (i.e., blockchain services interface 190 listens for any event or change to specified blockchain assets, upon which an event will be triggered, such that a user requesting notification pertaining to changes to a specified asset will be notified by the host organization) (Padmanabhan: Paragraph [0053], [0218], [0339])
h.	monitor for user input submitted in response to the notification; and (i.e., in the blockchain, the blockchain services interface keeps the blockchain together so that commit and non-commit status can be tracked and monitored for any changes by another entity) (Padmanabhan: Paragraph [0325], [0326],[0339], [0340])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Padmanabhan and Thurimella so that the system can include the outputs of the deterministic model and the response to the change in the state of the transaction request and generate a notification informing a submitting entity of the request of the change to the record of publication in the distributed ledger. The invention improving upon, modifying, and expanding upon distributed ledger technologies and providing such capabilities (Padmanabhan: Paragraph [0009]). A shared ledger operated within this network can take advantage of blockchain technology without sacrificing the efficiency, security, privacy, and flexibility needed by financial institutions. (Padmanabhan: Paragraph [0008])
33.	In claim 2: The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein the deterministic model comprises a plurality of intelligence factors used to analyze: network data describing historical usage of the distributed ledger network; and, feedback data describing previous transactions executed by the one or more servers. (i.e., the virtual chain interface 1405 supports retrieval of historical data from the blockchain. For example, for an entity specifying financial_account_history_b, the virtual chain interface 1405 will generate native blockchain protocol code to pull all transactions that have ever happened within the specified blockchain for that specified asset, thus returning a series of transactions that have occurred over time. Unlike a database which may overwrite the data after a committed update, the blockchain never discards the information, and therefore, the latest current information may be retrieved or the complete historical information may also be retrieved) (Padmanabhan: Paragraph [0122], [0331], [0332])
34.	In claim 3:  The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein the request is further to record a series of sequential publications including the publication, the request data further describes each of the series of sequential publications and a sequence of the publications, and the one or more server computers, responsive to each transaction completing until the series is completely recorded, repeats steps b)-i) for each publication in the series according to the sequence. (i.e., requests to review past transactions, various reporting requests) do not require the DConE to reach consensus and  the DConE 108 is configured to generate a globally ordered sequence of events that is identically supplied to all server nodes 102, 104, 106 to cause sequentially ordered, predictable updates to the distributed and/or replicated ledger. In turn, this ensures that exchange events are consumed by each server node in the same order, causing each instance of the distributed and/or replicated ledgers to evolve in a predictable, tamper-proof and deterministic manner. (Thurimella: Pagraph [0051])
35.	In claim 4:  The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein each of the series of sequential publications contains proof of usage of a trademark, and the one or more servers enable the submitting entity to generate a timeline representation of a usage history of the trademark by sequentially recording the series of sequential publications in the distributed ledger. (i.e., Server nodes receiving the global sequence of agreements may then execute the underlying transactions in the order specified by the global sequence of agreements and update their copy of the replicated ledger accordingly, thereby ensuring that all copies of the replicated ledger are updated in the same order.) (Thurimella: Paragraph [0011])
36.	In claim 5: The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein each of the series of sequential publications contains a copyrighted work, and the one or more servers enable the submitting entity to generate a timeline representation of a history of the copyrighted work by sequentially recording the series of sequential publications in the distributed ledger. (i.e., the server nodes 102, 104 and 106, upon receipt of the ordered sequence of agreements AGR3, AGR1 and AGR2, implement these agreements in that deterministic order, and correspondingly update the distributed or replicated ledger so that it is maintained consistent (and/or brought into consistency) across server nodes 102, 104, 106. In this manner, the state of the distributed or replicated ledger detailing the transactions on the exchange may be asynchronously updated) (Thurimella: Paragraph [0022], [0044], [0048] [0051])
37.	 In claim 6: The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein each of the series of sequential publications contains proof of usage of a domain name by a domain owner, and the one or more servers enable the submitting entity to generate a timeline representation of a usage history of the domain name by sequentially recording the series of sequential publications in the distributed ledger. (i.e., permissioned (e.g., private) blockchain use an access control layer to govern who has access to the network. In contrast to public blockchain networks, validators on private blockchain networks are vetted, for example, by the network owner, or one or more members of a consortium. They rely on known nodes to validate transactions. Permissioned blockchain also go by the name of “consortium” or “hybrid” block chains) ( Padmanabhan Paragraph [0067],[0077],[0122],[0127])
38. 	In claim 7: The combination of Thurimella and Padmanabhan disclose The system of supra, including wherein the request is further to record a series of deterministic publications including the publication, the request data further describes each of the series of deterministic publications, the outputs further include an identification of a next publication in the series to submit for recordation, the recommended gas price is further based on publication data of the identified next publication, and the one or more server computers, responsive to each transaction completing until the series is completely recorded: (i.e., As shown at (1), one of the server nodes (in this case, server node 102) receives a bid or an ask 3 from a customer, in effect a proposal to buy or sell, respectfully, a specific amount of goods or services (in the case of the AuX described herein, gold), which will eventually cause an update to the distributed ledger. Similarly, in this example, server node 104 receives a bid or an ask 1 and server node 106 receives a bid or an ask 2 from customers of the exchange. According to one embodiment, rather than server node 102 immediately updating its ledger with the event (e.g., buy or sell request) encapsulated within the bid/ask 3, server node and The DConE 108 may be configured to determine the global order of updates to the distributed ledger that records all transaction occurring in the exchange or marketplace  caused to apply updates in the same deterministic order (but not necessarily, according to embodiments, at the same time), (Thurimella: Paragraph [0046],[0047],[0087])
resubmit the request data describing each remaining unrecorded publication of the series as updated inputs to the deterministic model; (i.e., According to one embodiment, bids or ask proposals are submitted to and agreed-upon by at least a majority of Acceptors and delivered in a global sequence of agreements. Server nodes receiving the global sequence of agreements may then execute the underlying transactions in the order specified by the global sequence of agreements and update their copy of the replicated ledger accordingly, thereby ensuring that all copies of the replicated ledger are updated in the same order). (Thurimella: Paragraph [0024)
receive from the deterministic model a determination of the next publication to record and an update, based on the next publication, to the transaction parameters; and  (i.e., According to one embodiment, bids or ask proposals are submitted to and agreed-upon by at least a majority of Acceptors and delivered in a global sequence of agreements. Server nodes receiving the global sequence of agreements may then execute the underlying transactions in the order specified by the global sequence of agreements and update their copy of the replicated ledger accordingly, thereby ensuring that all copies of the replicated ledger are updated in the same order. (Thurimella: Paragraph [0011])
repeat steps d)-i) using the next publication and the updated transaction parameters to record the next publication in the distributed ledger. (i.e. consistent updates to the distributed ledger of exchange transactions) (Thurimella: Paragraph [0047])
39.	 In claim 8: The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein: the request is further to record a series of deterministic publications including the publication, the request data further describing each of the series of deterministic publications;(i.e., learners learn of agreements made between the proposers and acceptors and apply the agreements in a deterministic order to the application through their output proposal sequence. In one embodiment, an agreement identity is provided, as is a persistent store that, for each replicated state machine, allows a sequence of agreements to be persistently recorded)  (Thurimella: Paragraph [0016], [0027], [0046])
the outputs further include, for each of the series of deterministic publications, a corresponding recommended time and a corresponding recommended gas price each determined by the deterministic model based on a historical pattern of average accepted gas prices and a plurality of expected transaction durations each corresponding to one of the series of deterministic publications; and (i.e. This machine learning-based software agent may be built into the blockchain platform, blockchain platform host, cloud computing environment platform, an application server or cluster of servers in a cloud computing services platform, for example, as a layer of artificial intelligence that delivers predictions and recommendations based on various selected factors, such as business processes and consortium data)( Padmanabhan: Paragraph [0119] [0122],[0220], [0382])
the one or more servers schedule a corresponding transaction request for each of the series of deterministic publications at the corresponding recommended time and the corresponding recommended gas price of the deterministic publication. and (i.e. This machine learning-based software agent may be built into the blockchain platform, blockchain platform host, cloud computing environment platform, an application server or cluster of servers in a cloud computing services platform, for example, as a layer of artificial intelligence that delivers predictions and recommendations based on various selected factors, such as business processes and consortium data) (Padmanabhan: Paragraph [0119] [0220], [0382])
40.	In claim 9: The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein 
the request data further comprises a critical time by which the publication must be recorded, the deterministic model determines the interval and the recommended gas price based on the critical time, and the one or more servers, repeatedly at consecutive expirations of the interval until the state changes to complete or the critical time is reached, increases the gas price and resubmits the transaction request. (i.e., this machine learning-based software agent may be built into the blockchain platform, blockchain platform host, cloud computing environment platform, an application server or cluster of servers in a cloud computing services platform, for example, as a layer of artificial intelligence that delivers predictions and recommendations based on various selected factors, such as business processes and consortium data (Padmanabhan: Paragraph [0119])
41.	In claim 10: The combination of Thurimella and Padmanabhan disclose the system of supra, including wherein the request data further comprises a desired transaction cost, the transaction parameters further comprise a recommended time to submit the transaction request, the recommended time based on a historical pattern of average accepted gas prices and an expected transaction duration, and the one or more servers submit the transaction request to the distributed ledger network at the recommended time. (i.e., As shown at (1), one of the server nodes (in this case, server node 102) receives a bid or an ask 3 from a customer, in effect a proposal to buy or sell, respectfully, a specific amount of goods or services (in the case of the AuX described herein, gold), which will eventually cause an update to the distributed ledger. Similarly, in this example, server node 104 receives a bid or an ask 1 and server node 106 receives a bid or an ask 2 from customers of the exchange. According to one embodiment, rather than server node 102 immediately updating its ledger with the event (e.g., buy or sell request) encapsulated within the bid/ask 3, server node and The DConE 108 may be configured to determine the global order of updates to the distributed ledger that records all transaction occurring in the exchange or marketplace  caused to apply updates in the same deterministic order (but not necessarily, according to embodiments, at the same time), (Thurimella: Paragraph [0046],[0047]) 
42.	In claim 11: The combination of Thurimella and Padmanabhan disclose the system of supra, wherein the request data further comprises a desired transaction cost and a critical time by which the publication must be recorded, the transaction parameters further comprise a recommended time to submit the transaction request, the recommended time based on a historical pattern of average accepted gas prices and an expected transaction duration and selected so that the transaction is expected to complete by the critical time, (i.e., The ledgers 211, 213, 215 contain at least a complete history of trades including at least a unique identifier of the buyer, a unique identifier of the seller, the amount, thing or service purchased and a time-stamp of the transaction, to name but a few of the items stored thereby. The replicated/distributed ledgers may be stored in persistent storages at, or accessible to, each of the server nodes. As each of the global sequences of proposals 208 sent to the server nodes 210,212, 214 are identically-ordered (though not necessarily containing the same number of ordered proposals) and the constituent bids/asks in these proposals are consumed by the exchange) (Thurimella: Paragraph [0062], [0063], [0064])

Conclusion

43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693